Citation Nr: 0309880	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-09 860	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Entitlement to service connection for bilateral hearing 
disability.  





ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 6, 1951, to October 11, 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2001 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  


REMAND

The Board has undertaken additional development of this 
claim.  Before the Board completed the indicated development, 
a Federal Circuit Court decision in DAV v. Secretary of 
Veteran Affairs, Nos. 02-7304, 02-7305, 02-7316 (Fed. Cir. 
May 1, 2003), invalidated, in part, the authority relied upon 
by the Board to conduct such development.   For this reason, 
the case must be remanded for the following action:

The RO must re-adjudicate the claim in 
light of the entire current record.  If 
the benefit sought on appeal remains 
denied, the claimant should be provided a 
Supplemental Statement of the Case.  That 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




